MEMORANDUM **
Antolin Andrews, a California state prisoner, appeals pro se the district court’s denial of his motion for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and vacate and remand.
The district court denied Andrews’ in forma pauperis application for an inadequate showing of indigency and for failure to provide a certified copy of his trust fund statement for a full six-month period. An*392drews did, however, submit a sworn declaration of his indigency and lack of assets, a certification from an authorized prison official that Andrews’ trust account balance was zero for the prior six months, as well as a copy of his trust fund account statement from September 1, 2000 to February 13, 2001. The account statement showed that Andrews had no account activity for this five and one-half month period, and no money in his account.
Because these supporting documents sufficiently demonstrated Andrews’ indigency, the district court abused its discretion by denying his in forma pauperis application. See 28 U.S.C. § 1915(a); O’Loughlin, 920 F.2d at 616. Accordingly, we vacate the district court’s order and remand for further proceedings.
We deny Andrews’ remaining requests.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.